o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------- ---- - he requested information on the impact of the expiration at the end of number release date conex-113329-14 uil the honorable ron barber member u s house of representatives east fort lowell suite tucson az attention dear congressman barber i am responding to your inquiry dated date on behalf of your constituent ------------- of the mortgage forgiveness debt relief act of act on arizona homeowners specifically he wants to know whether these homeowners would have taxable cancellation_of_indebtedness_income from the short_sale of their homes after he also asked whether arizona’s anti-deficiency statutes protect homeowners from having taxable_income in this circumstance the act enacted sec_108 and sec_108 of the internal_revenue_code code which applied to mortgage debt discharged from through these sections provided that a homeowner would not have taxable_income due to forgiveness of a loan that the homeowner used to purchase a principal_residence purchase-money home loan if under a state’s anti-deficiency statute a lender cannot under any circumstance pursue the homeowner for the deficiency between the outstanding amount of the purchase- money home loan and the lesser amount received on the sale of the home whether a foreclosure sale or short_sale then we would consider that loan a nonrecourse loan the cancellation of a nonrecourse loan upon disposition of property does not result in the cancellation_of_indebtedness_income thus the act never applied to nonrecourse purchase-money home loans instead we treat the entire amount of a nonrecourse loan as an amount_realized on the sale of property see sec_1_1001-2 of the income_tax regulations if an owner has a gain on the sale of property the conex-113329-14 owner generally must include the gain in gross_income sec_61 of the code however if the property was the owner’s principal_residence the owner may qualify to exclude all or part of the gain from income sec_121 of the code our review of arizona’s anti-deficiency statutes and underlying case law did not reveal any authorities explicitly addressing whether these statutes preclude a lender from pursuing a homeowner for the deficiency between the cancelled debt and the amount the lender received on a short_sale of a home if arizona’s anti-deficiency statutes apply to a short_sale of a home and those statutes prevent a lender from obtaining a deficiency judgment against the homeowner in any circumstance the federal_income_tax consequences would follow the treatment of nonrecourse loans described above we express no opinion on whether arizona’s anti-deficiency statutes apply to short_sales of homes the application of arizona’s anti-deficiency statutes to short-sale transactions should consult with an arizona real_estate lawyer regarding ------------- this letter includes certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2014_1 internal_revenue_bulletin i hope this information is helpful if you have additional questions please contact me at --------------------- -------------------- ----------------- or at sincerely andrew james keyso associate chief_counsel income_tax and accounting
